    Case 18-50784        Doc 192        Filed 01/24/20 Entered 01/24/20 16:26:04                     Desc Main
                                         Document     Page 1 of 3




SIGNED THIS 24th day of January, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF VIRGINIA
                                  HARRISONBURG DIVISION

In re:                                                                 Chapter 11
                                                                       Case No. 18-50784
          LYNWOOD HOLDINGS INC., et al.,1                              JOINTLY ADMINISTERED
          A VIRGINIA CORPORATION
                                                                       Judge Rebecca Connelly


            ORDER GRANTING FIRST INTERIM AND FINAL APPLICATION
         OF TAVENNER & BERAN, PLC FOR ALLOWANCE OF COMPENSATION
              AND EXPENSE REIMBURSEMENT AS DEBTORS’ COUNSEL

         This matter came before the Court upon the First Interim and Final Application of Tavenner

& Beran, PLC for Allowance of Compensation and Expense Reimbursement as Debtors’ Counsel

(the “Application”)2 filed by Tavenner & Beran, PLC (“Tavenner & Beran”); and it appearing

to the Court that (i) Tavenner & Beran provided proper notice of the Application to all necessary

parties; (ii) no objections to the Application have been filed; and (iii) the request for compensation

as allowed herein is reasonable, it is hereby ORDERED that:

         1.       The Application as modified herein is hereby approved;


1
  The Debtor’s in these Chapter 11 cases, along with each Debtor’s federal tax identification number include: Lynwood
Holdings, Inc. (XX-XXXXXXX) and Lynwood Holdings Inc. (XX-XXXXXXX). The location of the Debtors’ principal place
of business as of the petition date is 22 West Duck Street, Front Royal, Virginia 22630.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Application.
 Case 18-50784        Doc 192     Filed 01/24/20 Entered 01/24/20 16:26:04             Desc Main
                                   Document     Page 2 of 3




       2.      Tavenner & Beran has agreed with the request by the Office of the United States

Trustee to reduce the amount of compensation it sought by $7,701.63, which amount represents

twenty-five percent of all amounts sought for Travel and Fee/Employment Applications; and as

such the request for compensation in the amount of $326,382.37 in fees and $9,157.01 in costs for

a total of $335,539.38 by Tavenner & Beran be and hereby is allowed on a final basis;

       3.      The Debtors are authorized and directed to pay to Tavenner & Beran the amount of

compensation allowed herein as an administrative expense unless otherwise agreed by Tavenner

& Beran.

       4.      Tavenner & Beran may apply the remaining portion of its Retainer to the amount

of fees approved herein; and

       5.      Upon entry, the Clerk shall serve by electronic delivery or first-class mail, postage

prepaid, copies of this Order on counsel for the Debtors and the Office of the United States Trustee.

                                      **END OF ORDER**
We ask for this:

/s/ Paula S. Beran
Lynn L. Tavenner, Esquire (Va. Bar No. 30083)
Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Facsimile: (804) 783-0178

       Counsel for Debtors




                                                 2
 Case 18-50784       Doc 192    Filed 01/24/20 Entered 01/24/20 16:26:04          Desc Main
                                 Document     Page 3 of 3




Seen and not objected to:

/s/ Margaret K. Garber (Permission to affix signature received via email dated 01/14/2020)
Margaret K. Garber, Esquire
Joel Charboneau, Esquire
Office of the United States Trustee
210 First Street, Suite 505
Roanoke, Virginia 24011
Telephone: (540) 857-2806
E-mail: Margaret.K.Garber@usdoj.gov

       Assistant United States Trustee

Service List for Entered Order:

Paula S. Beran, Esquire
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219




                                               3
